t?F*SS«J«F«H!E*L^
                    * ^AN ANTfiNII. FE)Us
N
                    2015JUM f7 AN||iIi9
                                            \
                                            0
              4                             0
    -i                                          ^<
               \i
    i                          ~M
              v
t             i
A             -5)
         .o
                             CAUSE NO. 04-15-00183-CR

                              FOURTH COURT OF APPEALS                             „£
                                SAN ANTONIO, TEXAS

                                  RICHARD LARES,                  x^f^ f=
                                    Appealant                     a •^Slk   "I    3,5

                                                                  1^ I if
                               THE STATE OF TEXAS,                          £.    £$
                                     Appellee                               *J3    "/,*

                               NOTICE OF NON-WAIVER

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

     COMES NOW, Richard Lares, TDCJ #1592255, appellant herein, in style and

cause and provides Notice of Non-Waiver of any Constitutional Right Granted

to excercise during ALL Direct Appeal Proceedings and does not waive any other

Non-Constitutional Right as well without express written consent from appellant

and in support presents the following:

                                         I.

     Appellant avers that the Pack 1 Unit Mail Soom doesn't send out any Legal

Mail until Tuesday during the week as per mail room employee's advise.      Appell

ant avers that this document was created on June 12,2015 and placed in the Box

to be sent to the Fourth Court of Appeals but may not be picked up until

June 15,2015 Monday,   thus because of appellant's incarceration and inability

to hand deliver this Notice to the Respect of the Court of Appeal's Clerk

because Appellant is not** "Liberty" to walk said Notice to the Court.

                                       II.

     Appellant avers that communication between Appointed Appellant Counsel,

Mr. Barry P.   Hitchings and Appellant has been limited to U.S.    Postal Mail and

recently available communications between Counsel and Appellant's Parents.

That said counsel has not visited or interviewed the appellant in person and

this may be a denial of right in some way but not waived by appellant.      Said
    ■ Counsel, with respect to his hard work and dedication in appellant's appe

al, has expressed his professional opinion not to Present Appellant's Claims

of Factual/Actual Innocence, Ineffective Assistace of Trial Counsel, Involuntary

Plea, and Denial of Competency/Sanity Hearing, as well a Denial of Other Funda

mental Claims.    At this point I'm not sure what counsel intends to present.

                                        III.

        Appellant avers that he has Alibis for ALL the Dates he is being accused

of and Not accused of.    To include Alibis for the Dates Not Alleged by the

Complainant but were fraudulently alleged by Det. Armstrong and said Dates

have Prejudiced and Harmed Appellant through All Trial and Post Trial Proceed

ings.    That said Alibis have provided Affidavits and the others need to be

supoena by the Honorable Court in order to obtain their Testimonies to Resolve

ALL material issues that support actual/factual innocense.     I have requested

Appellant Counsel to supoena them but no answer has been given to me yet.

Appellant believes that if said alibis were before this Honorable Court of App

eals that their testimonies would bear out the Innocence of Appellant and crea

te enough doubt that the Honorable Justices can not have confidence in the Trial

Court's Conviction and Sentence that now stands against the appellant.      A List

of said alibis has been provided to Appellant's Counsel;a/**' &^u**4 4^' "SX Copy.

                                      PRAYER

WHEREFORE PRIMISES CONSIDERED, Appellant Prays that this Notice of Non-Waiver

be incorperated into his Appeal Brief for consideration because appellant feels

and believes that he has no voice to be heard.

SO MOVED SO PRAYED FOR.

                                                  Sincerely Submitted,




                                                  Richard Lares, #1592255
                               CERTIFICATE OF SERVICE

     I have read the pleadings and to the best of ray knowledge and belief, for

med after reasonable inquiry, that the instrument is not groundless, or brought

in bad faith or brought for the purpose of harrassment, unnecessary delay, or

any other improper purpose.    That on June 12,2015 a true and correct copy was

sent by U.S. Postal Mail to Appellant's Counsel Mr. Barry P. Hitchings at

Hitchings and Pollock, 645 South Presa, San Antonio, Texas 78210 and to the

Fourth Court of Appeals Clerk at Cadena-Reeves Justice Center, 300 Dolorosa,

Suite 3200, San Antionio, Texas 78205-3037.

                                                  Respectfully,




                                                      lichard Lares, #1592255
                                                  Pack 1 Unit
                                                  2400 Wallace Pack Rd.
                                                  Navasota, Texas, 77868




                                "De Oppresso Liber"
                              U.S.Army Combat Veteran
         Is
     o




     ^




w

8
o

3
ID